Exhibit 10.4
 
Schedule 2 – Software Development, Support and Non-Compete Agreement
 
THIS SOFTWARE DEVELOPMENT, SUPPORT and NON-COMPETE AGREEMENT (the “Agreement”)
dated this 15th day of October 2014 (the “Effective Date”) by and between
Signapore eDevelopment Limited, having a business address at 9 Temasek Boulevard
#09-02A, Singapore 038989 (“SED”) and Fragmented Industry Exchange Inc (“FIE”),
having a business address 2490 Blackrock Turnpike #344, Fairfield, CT
06825.   (SED and FIE collectively,” the “Parties”, or individually the
“Party”).


BACKGROUND
 
WHEREAS, FIE purchased from SED certain exclusive right to certain intellectual
property (“Technical Information”) related to an instant messaging application,
entitled “Software” or “HotApps” (as hereinafter defined).


WHEREAS, SED will provide ongoing Development, Maintenance and Support Services
listed below for the Software.


The term "HotApps" or “Software” as used in this agreement means: a
cross-platform mobile instant messaging application.


NOW THEREFORE, in consideration of the premises and covenants, and other good
and valuable consideration, and the mutual promises of the performance of the
undertakings set forth herein, it is agreed by and among the parties hereto as
follows:


1.  
ONGOING DEVELOPMENT & SUPPORT



SED will provide further development and technical support for the
Software.   Support shall include (i) diagnosis of problems, (ii) further
development and testing, and (iii) resolutions of problems (all collectively,
the “Services”). SED will use its best efforts to address reported and
reproducible errors in the Software.


2.  
MAINTENANCE



During the term of this agreement, SED will provide FIE with patches, updates,
releases and latest versions of the Software along with other generally
available technical material.  SED agrees not to use or transfer the prior
version but to destroy or archive the prior version of the Software.


3.  
TERM



This Agreement shall start on the Effective Date. Unless otherwise terminated
through written agreement of the Parties, this Agreement shall run for a period
of 2 years from the Effective Date.


4.  
COMPENSATION



Compensation paid to SED for the Services provided under this Agreement will be
provided under the terms of a separate agreement(s).   Until such a time as
otherwise agreed to by the Parties, SED will provide the Services free of
charge.   Within ninety (90) days of the Effective Date of this Agreement, or
such later date as may be mutually agreed between the Parties, the Parties
intend to establish a separate compensation agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
5.  
REPRESENTATIONS, OBLIGATIONS, WARRANTIES AND DISCLAIMERS:



SED represents and warrants as follows:


●  
SED has the power and authority to execute, deliver and perform its obligations
under this Agreement, and that neither the execution nor delivery of this
Agreement nor the performance of its obligations hereunder will constitute a
breach of the terms or provisions of any contract or agreement to which it is a
party;

●  
SED agrees that commencing on the Effective Date of the Agreement and continuing
through the corporate existence of FIE, that SED will not, either directly or
indirectly, on SED’s own behalf, or in the service of or on behalf of others,
engage in or provide services or develop products or methodologies of a similar
type or nature as that of the FIE; and

●  
SED is a duly organized, validly existing corporation of Singapore and its
corporate charter has never been revoked or suspended.



FIE represents and warrants as follows:


●  
FIE has the power and authority to execute, deliver and perform its obligations
under this Agreement, and that neither the execution nor delivery of this
Agreement nor the performance of its obligations hereunder will constitute a
breach of the terms or provisions of any contract or agreement to which it is a
party; and

●  
FIE is a duly organized, validly existing corporation of the State of Delaware
and its authority to operate as a corporation has never been revoked or
suspended.



6.  
CONFIDENTIAL INFORMATION



SED shall use all Technical Information obtained heretofore or hereafter from
FIE for the sole purpose of the further development and marketing of HotApps.
SED shall hold in confidence any and all Technical Information and disclosed
directly or indirectly to SED by FIE, under this Agreement except that such
obligation does not extend to:  (a) Technical Information which at the time of
the disclosure are in the public domain; and (b) Technical Information which
after disclosure is published or otherwise becomes part of the public domain
through no fault of SED (but only after, and only to the extent that, it is
published or otherwise becomes part of the public domain).


SED shall upon request by FIE, obtain from its officers, employees and other
persons having access to Technical Information, a duly-binding agreement to
maintain such information in confidence by any such person in a form acceptable
to FIE.


For the avoidance of doubt, nothing herein precludes SED from making any
disclosures required of SED under any applicable law or regulation or regulatory
or governmental body in Singapore or elsewhere.


7.  
ENFORCEMENT



SED shall immediately inform FIE of any infringement, potential or actual, which
may come to SED’S attention.  FIE in their sole discretion may, but shall not be
obligated to, take whatever steps it deems advisable to terminate any such
potential or actual infringement of any of the Software rights.     If FIE shall
elect not to pursue such third party, SED, at its sole cost and expense and with
FIE approval, may take such action to terminate such infringement, in which
event FIE agrees to cooperate with SED.


8.  
GENERAL



(a)  
Each Party acknowledges that it has read this Agreement, it understands this
Agreement and agrees to be bound by its terms. Further, both Parties agree that
this is the complete and exclusive statement of the Agreement between the
Parties, which supersedes and merges all prior proposals, understandings and all
other agreements, oral and written, between the Parties relating to this
Agreement. This Agreement may not be modified or altered except by written
instrument duly executed by both Parties.

(b)  
If any provision of this Agreement is invalid under any applicable statute or
rule of law, it is to that extent, deemed to be omitted;

(c)  
Neither Party to this Agreement may assign or sub-license without the prior
written consent of the other Party, rights, duties or obligations under this
Agreement to any person or entity, in whole or in part. A sale of substantially
all of FIE's assets to a third party or any transfer of more than 50% of the
voting stock of FIE to a third party shall not constitute an assignment under
this Agreement.

(d)  
This Agreement shall be governed by and construed in accordance with the laws of
Singapore.

(e)  
In relation to any legal action or proceeding arising out of or in connection
with this Agreement (“Proceedings”), the Parties hereby irrevocably submit to
the non-exclusive jurisdiction of the courts of Singapore and waive any
objection to Proceedings in any such court on the grounds of venue or on the
grounds that the Proceedings have been brought in an inconvenient forum.

(f)  
This Agreement may be entered into by the Parties in separate counterparts, each
of which when so executed shall be an original, but all counterparts shall
together constitute one and the same document. Signatures may be exchanged by
facsimile, with original signatures to follow. Each Party agrees to be bound by
its own facsimile and that it accepts the facsimile signature of the other
Party.



[Rest of Page Intentionally Left Blank – Signature Page to Follow]


 
2

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE:


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date first above written above in duplicate by their duly
authorized representatives.
 

    SED:  
WITNESS:
                      By: /s/ Chan Heng Fai                
Print Name: Chan Heng Fai
             
Title: CEO
                     
FIE:
 
WITNESS:
                  By: /s/Mary Ellen Schloth              
Name:  Mary Ellen Schloth
             
Title:  CEO
 

 
 
 

3

--------------------------------------------------------------------------------